DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is issued in response to amendment filed 4/28/2021.
Claims 1-20 were amended directly and/or indirectly. No Claims were added and none were canceled.
Claims 1-20 are pending.

Response to Arguments
Applicant's arguments filed 4/28/2021 have been fully considered but they are not persuasive. 
Applicant argues with respect to claims 1, 9, and 17, the applied art fail to disclose estimating a total length of engagement that represent a total of time available to present a set of multimedia assets to the user.
Examiner disagrees. Bernard in the combination of Bernard in view of Howett disclose the estimated total duration of viewing time per media file as shown in Para. 0055, and Howett disclose as shown in Fig. 5, step 546, Para. 0099, and Para. 0101 wherein the duration corresponds to the estimated viewing time, and Fig. 5, step 514, wherein the scene 1-5 corresponds to the set of multimedia assets presented to the user. Thus as stated in the rejection the combination of Bernard in view of Howett disclose the recited limitation of estimating a total length of engagement that represent a total of time available to present a set of multimedia assets to the user.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 9, and 17, is/are rejected under 35 U.S.C. 103 as being unpatentable over Bernard et al. (Bernard hereinafter) US Patent Application Publication No. 20120151511 filed Dec. 9, 2011 and published June 14, 2012 in view of Howett US Patent Application Publication No. 20130216200 filed Fe. 20, 2012 and published Aug. 22, 2013.

Regarding Claim 1, 9, and 17, Bernard discloses a method comprising:
creating a candidate list of multimedia assets from a plurality of multimedia assets for presentation to a user  (Para. 85, wherein the method of generating corresponds to creating, 
estimating an expected user viewing length of each multimedia asset in the candidate list of multimedia assets (Para. 41, wherein the receives content items from different sources corresponds to creating a list, Fig. 1, Bernard);
estimating a total length of engagement (Fig. 4A, step 407, Para. 55, wherein the percentage and duration of viewing time corresponds to estimate a length of engagement, the duration of view of the content item corresponds to amount of time available to present a set of multimedia assets and Para. 51, wherein the current session viewed corresponds to current viewing, Bernard). Bernard doesn’t explicitly disclose that represent a total amount of time available to present a set of multimedia asset to the user. On the other hand, Howett disclose the method of represent a total amount of time available to present a set of multimedia asset to the user as shown in Fig. 5, and further described in Para. 0099, wherein the timeline of the total view time corresponds to estimating the represent total time for the different scenes which corresponds to a set of multimedia. It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to incorporate Howett teaching in Bernard system. Skilled artisan would have been motivated to make such modification to allow the user to select a different scenes as further described in Para. 0090, Howett. Furthermore the combination of Bernard in view of Howett discloses 
selecting the set of multimedia assets from the candidate list of multimedia assets based on the expected user viewing length of a multimedia asset, wherein the sum of expected user viewing lengths of the set of multimedia assets fits within the estimated total length of engagement (Fig. 4B, Para. 61, and Para. 63, wherein the viewing history corresponds to 
sending the set of multimedia assets to a receiving device (Fig. 7, Para. 77, wherein the method of identifying the time slot for a specific asset/program corresponds to sending the set to the receiving device which is the user device and Para. 80, which send the programs to different viewers, Bernard).
In addition claim 9 recites;
One or more non-transitory computer-readable storage media (Fig. 1, Para. 29, Bernard)
Claim 17 recites;
One or more processors (Fig. 1 step 109, Para. 29, Bernard);
A memory storing instruction (Fig. 5, steps 504-506, Para. 54, Bernard).


Claims 2-8, 10-16, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bernard et al. (Bernard hereinafter) US Patent Application Publication No. 20120151511 filed Dec. 9, 2011 and published June 14, 2012 in view of Howett US Patent Application Publication No. 20130216200 filed Fe. 20, 2012 and published Aug. 22, 2013 and further in view of Cassin et al. (Cassin hereinafter) US Patent Application Publication No. 20030023427 filed July 26, 2001 and published Jan. 30, 2003.

Regarding Claims 2, 10, and 18, Bernard in view of Howett discloses all the limitations as stated above. However, Bernard is silent with respect to the method wherein the selecting the 
Regarding Claims 3, 11, the combination of Bernard in view of Howett and further in view of Cassin discloses a method further comprising:
creating a cumulative aggregation of engagement data for a particular multimedia asset from users that have indicated a preferred engagement with the particular multimedia asset (Para. 85, wherein the method of generate a list of recommended content corresponds to creating a cumulative aggregation, Bernard).
Regarding Claim 4, 12, and 19, the combination of Bernard in view of Howett and further in view of Cassin discloses a method further comprising:
creating a cumulative aggregation of engagement data for a particular multimedia asset from users that have indicated a preferred engagement with the particular multimedia asset Para. 85, Bernard); 
wherein the users that have indicated a preferred engagement with the particular multimedia asset are determined to have similar characteristics (Para. 82, wherein the highest rating corresponds to preferred and Fig. 8A, Bernard).

determining a monetary value associated with a length of engagement by a user for each multimedia asset in the list of assets within a window of engagement (Fig. 7a, Para. 192, Cassin).
Regarding Claims 6, 14, and 18, the combination of Bernard in view of Howett and further in view of Cassin discloses a method wherein the estimating the total length of engagement further comprises:
assigning the user to a group to use group historical interaction data to estimate the total length of engagement (Fig. 4A, Para. 55, Bernard).
Regarding Claims 7, 15, the combination of Bernard in view of Howett and further in view of Cassin discloses a method wherein the estimating the total length of engagement further comprises:
using historical interaction data of the user to estimate the total length of engagement (Fig. 4A, step 406, Bernard).
Regarding Claims 8, and 16, the combination of Bernard in view of Howett and further in view of Cassin discloses a method wherein one or more of the multimedia assets in the candidate list of multimedia assets has not been consumed in previous engagements by the user (Para. 82, and Para. 83, wherein the new recommended items recommended by the recommendation unit corresponds to multimedia assets has not been consumed in previous engagements, Bernard).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Other arts considered not applied
20200097840 Burns et al.
20170235848 Van Dusen et al. 
20190026920 Sullivan et al. 

Point of Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA A AL- HASHEMI whose telephone number is (571)272-4013.  The examiner can normally be reached on 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-



/SANA A AL- HASHEMI/Primary Examiner, Art Unit 2162   
May 22, 2021